ORDER
PER CURIAM:
AND NOW, this 30th day of December, 1992, on certification by the Disciplinary Board that the respondent, Frank J. Griffin, who was suspended by Order of this Court dated November 26, 1991, for a period of one (1) year, has filed a verified statement showing compliance with all the terms and conditions of the Order of suspension and Rule 217, Pa.R.D.E., and there being no other outstanding Order of suspension or disbarment, Frank J. Griffin is hereby reinstated to active status, effective immediately.